Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document      Page 1 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document      Page 2 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document      Page 3 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document      Page 4 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document      Page 5 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document      Page 6 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document      Page 7 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document      Page 8 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document      Page 9 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document     Page 10 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document     Page 11 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document     Page 12 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document     Page 13 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document     Page 14 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document     Page 15 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document     Page 16 of 17
Case 16-31602   Doc 1745   Filed 06/20/19 Entered 06/20/19 16:06:49   Desc Main
                           Document     Page 17 of 17
